Citation Nr: 1115795	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for post-operative residuals of a stress fracture of the right tarsal navicular with early degenerative changes.  

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  That decision denied entitlement to service connection for a lumbar spine disorder and to an evaluation in excess of 20 percent for postoperative residuals of a stress fracture of the right ankle.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review. 

During the pendency of the appeal, the RO increased the Veteran's disability evaluation for his right ankle disorder to 40 percent effective from February 25, 2005.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on February 17, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they would like to withdraw the appeal for the issue to an increased evaluation in excess of 40 percent for post-operative residuals of a stress fracture of the right tarsal navicular with early degenerative changes.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that he has a lumbar spine disorder that was caused or aggravated by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased evaluation in excess of 40 percent for post-operative residuals of a stress fracture of the right tarsal navicular with early degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  A lumbar spine disorder is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has dismissed the issue of entitlement to an increased evaluation because the Veteran has withdrawn the appeal.  Moreover, the Board has granted the Veteran's claim for service connection for a lumbar spine disorder.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


I.  Increased Evaluation 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative submitted a signed statement in February 2011 indicating that he wanted to withdraw the appeal for the issue of entitlement to increased evaluation for post-operative residuals of a stress fracture of the right tarsal navicular with early degenerative changes.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) . Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disorder.  His service treatment records show that he was seen in March 1987, two months prior to his discharge, with complaints of low back pain having a duration of seven weeks.   The initial onset of symptoms began when he was using crutches for walking, but at the time of the consultation, he was using a cane.  He was diagnosed with paravertebral lumbar muscle strain and spasms.  The Veteran was referred for physical therapy and was treated with ice, back flexion exercises, and stretches.

The record shows that the Veteran is currently diagnosed with multilevel degenerative disc disease of the lumbar spine with spinal stenosis at L4 to S1 with right lower extremity radiculopathy.  He has contended that his current back disorder has been caused or aggravated by his service-connected right ankle.  The Board notes that, in addition to right ankle surgery in service, the Veteran also had subsequent ankle surgery in 1988 for the removal of a bone lesion, and he later had a right foot tarsal tunnel release in 1989.  VA treatment records reflect continued treatment for the Veteran's service-connected right ankle since service.

VA treatment records dated in November 1988 also note a diagnosis of low back pain, and a March 1989 treatment report shows that the Veteran was seen with complaints of low back pain confined to the right paraspinal area.  He was assessed with paraspinous muscle spasm on the right.  The Veteran was diagnosed at that time with compensatory low back pain from an altered gait.  He was treated with pain medication and low back strengthening exercises.  

A February 1989 x-ray of the lumbosacral spine reflects a transitional S1 segment, but the Veteran had an otherwise negative examination.  

VA medical records dated in March 1990 indicate that the Veteran had complaints of pain.  X-rays of the pelvis and thoracic spine did not reveal any evidence of a fracture, and the disc spaces were within normal limits.  

VA treatment records dated in July 1990 show that the Veteran had complaints related to falls due to pain or weakness of the right lower extremity.  He was assessed with lower extremity weakness of an unknown etiology.  

The Veteran later underwent back surgery in 1992 for a herniated disc.  A March 1996 MRI of the cervical spine documented him as having a status post laminectomy and discectomy at L5-S1, but the study was negative for recurrent disc herniation or epidural scar tissue formation. 

A VA treatment report dated in April 1996 noted that the Veteran injured his back in 1995 when he fell off of a forklift.  He reported sustaining nerve damage and stated that he had stabbing pain in his back and numbness in his right arm.  The Veteran also reported that he was involved in a car accident in 1990 that he believed contributed to his back pain.  

The Veteran continued to have complaints related to low back pain and right lower extremity radiculopathy from 1996 to present.  An April 2005 VA orthopedic clinic note shows that the Veteran had low back pain and bilateral leg pain.  An MRI was reviewed.  The physician stated that the Veteran's major problem was back pain more than leg pain.  He opined that the Veteran had chronic right ankle pain, which was probably exacerbating his back problem.  EMG testing completed in October 2005 revealed right lumbosacral radiculopathy.  

An August 2007 podiatry clinic note shows that the Veteran had degenerative joint disease in the right subtalar joint and marked tenosynovitis of the ankle.  The VA physician stated that the Veteran was well known to him and had problems with synovitis and gait abnormalities related to his right lower extremity for over 20 years.  He had seen the Veteran as a patient since the early 1990s.  He opined that it was more likely than not that these lower extremity problems with ankle and foot pathologies caused gait changes leading to lower back problems.  

An April 2010 VA examiner reviewed the claims file and performed a physical examination.  The Veteran was diagnosed with multilevel degenerative disc disease of the lumbar spine with spinal stenosis at L4 to S1 and with right lower extremity radiculopathy.  The VA examiner noted that the available medical records documented treatment for the Veteran's service-connected right ankle disability.  He also noted findings from the August 2007 podiatry clinic note, which found that the Veteran's back condition was at least as likely related to gait changes secondary to his service-connected right ankle disability.  The examiner noted that VA electronic records included a statement from himself, when he saw the Veteran in the Orthopedic Spine Clinic.  He had stated that it was at least as likely as not that the Veteran's right ankle condition with subsequent degenerative changes had been a contributing factor in the Veteran's back pathology.  Taking these statements into account, the VA examiner stated that the Veteran's right ankle condition had contributed to his back condition.  

Nevertheless, the April 2010 examiner further stated that a review of the Veteran's claims file did yield documentation of other more direct etiologies of the Veteran's back condition not taken into account in the aforementioned opinions.  In particular, the examiner noted that the Veteran injured his back falling off a forklift in 1995 and that he was involved in a car accident in 1990.  The Veteran's past medical history also revealed a microdisketomy performed in 1992.  The examiner further noted that the Veteran had worked in a warehouse performing heavy labor.  He stated that, when all of the available documentation was reviewed and considered, the Veteran's back condition was less likely than not related to his service-connected right ankle condition and was more likely than not related to sustained back injuries and occupational activities.  

During the Veteran's February 2011 hearing, he reported that he began to experience back pain and muscle spasm while in service and that he sought treatment for his back at a VA medical center shortly after service.  He indicated that he was evaluated for muscle spasms and pain in the legs at VA in 1989, but that the problems had been ongoing since service.  The Veteran also reported that he was subsequently in an automobile accident and that this actually occurred in the fall of 1991 and not in 1990.  He indicated that he was seen for a budged disc due to that injury and stated that he had surgery for the buldged disc in the spring of 1992.  He did note another work-related injury in 1995; however, the Veteran contended that his back disability had begun to bother him prior to those post-service back injuries.  The Veteran also contended that he fell in 1995 because his leg had gone out from underneath him and that the work-related fall was due to his service-connected right ankle disability. 

The Board has considered the Veteran's lay testimony in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board finds that the Veteran is competent to report his back symptoms in service and to describe his continuing symptomatology since service.  Furthermore, the Board finds that the Veteran's statements are credible because they are well supported by the available medical evidence of record.  Indeed, the Veteran's service treatment records do show that he was seen for back problems secondary to his ankle surgery just prior to his discharge.  The record also shows that the Veteran had continuing problems with his ankle after service and had additional surgeries in 1988 and 1989.  The Veteran also continued to have back complaints in 1989 when he was assessed with paraspinous muscle spasm on the right.  The VA physician at that time found that the Veteran had compensatory low back pain from his altered gait.  Therefore, the Board finds that the Veteran's statements with respect to the nature and chronicity of his back symptomatology since service are probative in this case.  

Moreover, the April 2010 VA examiner has presented conflicting statements.  He indicated that there was evidence showing that the Veteran's service-connected right ankle disability contributed to his current back disorder.  However, he subsequently opined that the back disorder was less likely than not related to his service-connected right ankle disability and was more likely than not related to post-service back injuries and occupational activities.  Additionally, while the VA examiner addressed the Veteran's post-service back injuries, he failed to address the Veteran's complaints in service and his back complaints which existed prior to his post-service injuries.  He also did not address the Veteran's own statements with regard to the continuity of his symptomatology.  

The record also contains a March 1989 opinion from a VA physician stating that the Veteran's diagnosed paraspinous muscle spasm was a compensatory low back pain due to his altered gait.  Additionally, a VA physician at the orthopedic clinic stated in April 2005 that the Veteran's chronic right ankle pain was probably exacerbating his back problem, and the Veteran's VA podiatrist of over 20 years opined in August 2007 that it was more likely than not that the Veteran's right ankle and foot pathologies caused gait changes leading to lower back problems.  These three opinions were rendered by physicians familiar with the Veteran's treatment.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current lumbar spine disorder is related to his service-connected right ankle disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current lumbar spine disorder is related to his service-connected right ankle disability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is warranted.




ORDER

The appeal for entitlement to an increased evaluation in excess of 40 percent for post-operative residuals of a stress fracture of the right tarsal navicular with early degenerative changes is dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for a lumbar spine disorder is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


